In the Supreme Court of Georgia


                                          Decided: November 17, 2014


                      S14A1529. GILL v. THE STATE.

      MELTON, Justice.

      Following a jury trial, Robert Lee Gill was found guilty of felony murder,

aggravated battery, and aggravated assault in connection with the beating death

of Terry Lynn Carson.1 On appeal Gill contends that the evidence was

insufficient to support the verdict and that the trial court erred by excluding at

trial certain medical records evidence pertaining to the victim. We affirm.

      1. Viewed in the light most favorable to the jury’s verdict, the evidence

reveals that, on June 18, 2012, Gill got into a verbal and then physical

altercation with his co-worker, Carson. After the initial altercation had ended,

      1
        On July 31, 2012, Gill was indicted for malice murder, two counts of
felony murder (predicated on aggravated assault and aggravated battery),
aggravated assault, and aggravated battery. Following a July 8-12, 2013 jury
trial, Gill was found guilty on all charges except malice murder. On July 17,
2013, the trial court sentenced Gill to life imprisonment for felony murder, and
the remaining charges were merged for sentencing purposes. Gill filed a motion
for new trial on July 12, 2013, which he amended on August 1, 2013. The trial
court denied the motion on May 5, 2014. Following the payment of costs, Gill’s
timely appeal was docketed in this Court for the September 2014 Term and
submitted for decision on the briefs.
and in the presence of several eyewitnesses, Gill approached the unarmed

Carson from behind and hit him in the back of the head with a large piece of

wood, fracturing his skull. Carson fell to the ground, and Gill continued to kick

him in the head. Carson was taken to the hospital, where he later died from his

injuries.

      This evidence was sufficient to enable a rational trier of fact to reject

Gill’s claim of self-defense and find him guilty of the crime of which he was

convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SCt

2781, 61 LE2d 560) (1979); Bostic v. State, 294 Ga. 845, 846 (1) (757 SE2d 59)

(2014) (“The question of justification was a matter for the jury, which was free

to reject [the defendant’s] version of the events”) (citation omitted).

      2. Gill argues that the trial court erred by excluding from evidence at trial

certain toxicology reports that would have allegedly shown that Carson may

have been under the influence of drugs at the time of his altercation with Gill.

However, “[e]vidence of drug use is inadmissible when it is intended only to

impugn a victim's character and has no relevance to any disputed issues in the

case.” (Footnote omitted.) Crowe v. State, 277 Ga. 513, 514 (591 SE2d 829)

(2004). See also Robinson v. State, 272 Ga. 131, 133 (3) (527 SE2d 845) (2000)

                                        2
(toxicology report showing presence of cocaine metabolites in the victim’s

blood was irrelevant where there was no showing of “what, if any, effect

cocaine had on [the victim] at the time of his fatal argument with appellant”).

      Here, there has been no showing of how any drugs that were allegedly in

Carson’s system may have been affecting his behavior at the time of his fatal

encounter with Gill. Gill merely speculates that drugs could have been affecting

Carson at the time of the incident, which is an insufficient basis for the

toxicology reports relating to Carson to be admitted into evidence at trial. Bell

v. State, 280 Ga. 562 (4) (629 SE2d 213) (2006). See also, e.g., James v. State,

270 Ga. 675, 676 (2) (513 SE2d 207) (1999) (exclusion of expert testimony on

victim’s marijuana use was proper where “the defense could not demonstrate

how the use of drugs contributed to behavior of the victim that would have been

relevant to [the defendant’s] justification defense”). We find no abuse of

discretion in the trial court’s refusal to admit evidence of the victim’s toxicology

reports.

      3. For all of the reasons stated above, Gill’s remaining enumeration

regarding the trial court’s denial of his motion for new trial lacks merit.

      Judgment affirmed. All the Justices concur.

                                         3